Citation Nr: 1202558	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to August 1976.

This case came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Waco, Texas Regional Office (RO).  

The Board notes that in statements submitted in November 2008 and August 2009, the Veteran indicated that his service-connected migraine headaches and residuals of a fractured left thumb had increased in severity.  The Board interprets such statements as raising informal claims for higher evaluations.  As these issues have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them.  Thus, they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  Generally, a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Additionally, a veteran may be entitled to TDIU on an extra-schedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran is currently service-connected for:  migraine headaches, rated as 30 percent disabling; epicondylitis of the right elbow, rated as 10 percent disabling; chronic obstructive pulmonary disease (COPD), rated as 10 percent disabling; recurrent chest pains, rated as 10 percent disabling; chronic lumbosacral strain, rated as 10 percent disabling; peptic ulcer, rated as 10 percent disabling; actinic keratoses with removal of basal cell carcinoma, rated as 10 percent disabling; dermamycosis, groin area, rated as 10 percent disabling; residuals of fracture, proximal phalanx, left thumb, post-operative, rated as 10 percent disabling; and hemorrhoids, rated as noncompensably (zero percent) disabling.  His service-connected disabilities are rated as 70 percent disabling when combined.  See 38 C.F.R. § 4.25 (2011).  He does not meet the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) because he does not have at least one disability that is rated 40 percent disabling or higher.

Nevertheless, as noted previously, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extra-schedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  In this case, the Veteran has submitted evidence to show that he may be unemployable due to his service-connected disabilities.  

In a September 2006 VA treatment note, a physician opined that the Veteran has obvious deformity and poor function of the left thumb, and given his occupation and left-hand dominance, this is a disabling condition for him.  In an October 2007 statement, the Veteran's former supervisor reported that, prior to the Veteran's retirement, he observed the Veteran to have difficulty holding and grasping tools and hardware, and problems writing.  In another letter dated in October 2007, a private physician, Dr. O. M., stated that the Veteran is unemployable in his field of expertise, in part, due to the arthritis in his left thumb.

In July 2008, the Veteran was afforded a general VA examination.  In the opinion, the VA examiner indicated that the Veteran would have some functional limitations imposed by some of his service-connected disabilities, namely the residuals of his left thumb fracture (e.g., decreased grip strength, hand dexterity and ability to pick up objects); his chronic lumbosacral strain (e.g., difficulty with prolonged standing, sitting, and walking); and his COPD (e.g. dyspnea on exertion would limit work in an occupation requiring exertion).  The Veteran was also afforded a VA skin examination for his service-connected actinic keratoses with removal of basal cell carcinoma.  That examiner noted that the Veteran's skin condition affects his employment.

Although the treatment providers and examiners have commented to a degree on the effects of the Veteran's disabilities on his employability, a specific opinion has not been provided as to whether these functional limitations would preclude substantially gainful employment.  This is so particularly concerning the combined effect of all the Veteran's service-connected disabilities.  In light of the record, the Board finds that the case should be remanded for a medical opinion to address this question.

In addition, on remand, the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration pursuant to the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination or examinations to assess his employability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner(s).  A detailed history regarding the Veteran's employment and education and vocational attainment should be taken.

An examiner is requested to provide a definite opinion as to whether the Veteran's service-connected disabilities combine to render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.

(Service connection is in effect for: migraine headaches, epicondylitis of the right elbow, COPD, recurrent chest pains, chronic lumbosacral strain, peptic ulcer, actinic keratoses with removal of basal cell carcinoma, dermamycosis, groin area, residuals of fracture, proximal phalanx, left thumb, post-operative, and hemorrhoids.)

If the examiner finds that the Veteran's service-connected disabilities make him unable to secure or follow substantially gainful employment only in combination with non-service-connected disabilities, the examiner should say so.  If the Veteran's service-connected disabilities do not combine to render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

2.  After undertaking any development deemed appropriate, refer the case to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b).

3.  Finally, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

